DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11031794 Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). The claim 1 of the Current application is anticipates the US Patent 11031794 wherein a droop control module is used within the system. 

Current Application: 17340086
US Patent: 11031794
Claim 8: 
Apparatus for autonomous charge balancing of a microgrid energy storage device, comprising: 
a droop control module for providing droop control of a power conditioner coupled to an energy storage device in a microgrid, wherein the droop control module obtains an estimate of a state of charge (SOC) of the energy storage device and, based on (I) the estimate of the SOC and (II) a target SOC value for each energy storage device of a plurality of energy storage devices in the microgrid, introduces a bias in a droop control determination used by the power conditioner in generating an output.
Claim 1:
An apparatus for autonomous charge balancing of an energy storage device of a microgrid, comprising: a power conditioner, coupled to the energy storage device, comprising a droop control module for operating the power conditioner, during an autonomous mode of operation, such that the state of charge of the energy storage device is autonomously driven toward the state of charge of at least one other energy storage device of the microgrid.
Claim 15: 
A system for autonomous charge balancing of microgrid energy storage devices, comprising: 
a plurality of power conditioners in a microgrid, each power conditioner of the plurality of power conditioners (i) coupled to a different energy storage device of a plurality of energy storage devices, and (ii) comprising a droop control module for providing droop control of the power conditioner, wherein the droop control module obtains an estimate of a state of charge (SOC) of the corresponding energy storage device and, based on (I) the estimate of the SOC and (II) a target SOC value for each energy storage device of the plurality of energy storage devices, introduces a bias in a droop control determination used by the power conditioner in generating an output
Claim 9:
A system for autonomous charge balancing of a plurality of energy storage devices of a microgrid, comprising: a plurality of power conditioners coupled via a power bus and coupled to the plurality of energy storage devices in a one-to-one correspondence, wherein each power conditioner comprises a droop control module for operating the power conditioner during an autonomous mode of operation, and wherein during the autonomous mode of operation the plurality of power conditioners are operated such that the states of charge of the plurality of energy storage devices are autonomously driven toward being equal.


Allowable Subject Matter
Claims 1 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein inter alia, a method for obtaining a droop control module, introducing a bias based on the (I) estimate of the SOC and (II) target SOC Value for each energy storage device of a plurality of energy storage device in the microgrid, generating, by the power conditioner, an output based on the droop control determination.
Claims 2 – 7, 9-14, 16 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160134108 A1	HSU Y et al. a charging system with a droop controller
US 20160134108 A1	Hung; Tsai-Fu et al. a charging system with a droop controller 
US 20150214754 A1	CHOI; Eun Sik et al. a charging system with a droop controller.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859